DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 and March 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two III-V sub-cells” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1. Claim 1 recites the limitation "the passage opening" in the last line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
To further compact prosecution, the examiner shall interpret "the passage opening" to be “the at least one passage opening” for the purpose of examination.
Claims 2-9 are rejected for dependence upon a 112(b) rejected instance claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (U.S. 2017/0345955), and further in view of Suarez et al (U.S. 2019/0013429).

Regarding claim 1. Chary et al discloses a passivation method comprising: 
providing a wafer (FIG. 35A-C) having a top, a bottom and at least two solar cell stacks (FIG. 35A-C), each (FIG. 1) of the at least two solar cell stacks (FIG. 35A-C) has a Ge substrate (FIG.5, item 505; [0112], i.e. Materials used to form the substrate include, for example, germanium) that forms the bottom of the wafer, a Ge subcell and III-V subcell ([0062], i.e. Semiconductor materials used to form the subcells include, for example, germanium and alloys of one or more elements from group III and group V on the periodic table), and at least one passage opening extending from the top to the bottom of the wafer with a contiguous side wall and a circumference that is oval in cross section ([0002], i.e. The surface mount multijunction photovoltaic cells include through-wafer-vias for interconnecting the front surface epitaxial layer to a contact pad on the back surface; FIG. 16); and 
applying a dielectric insulating layer via chemical vapor deposition ([0131], i.e. The passivation layer can be applied using standard deposition techniques, including, for example, plasma-enhanced chemical vapor deposition) to the top of the wafer and side wall of the wafer (FIG. 19, item 1908), and the bottom (FIG. 25, item 2517) of the wafer and the side wall (FIG. 19, item 1908) of the passage opening (FIG. 19, item 1907) 
Chary et al fails to explicitly disclose each solar cell has a Ge sub-cell, and at least two III-V sub-cells in a single embodiment.
However Suarez et al teaches each solar cell (FIG. 2, item 4J) has a Ge sub-cell (FIG. 2, item Ge (active junction)), at least two III-V sub-cells (FIG. 2, item GaInNAsSB, item InGaAs,; [0046], i.e. In a 4J or higher-junction solar cell, an active germanium subcell lies underneath the GaInNAsSb subcell).
Since Both Chary et al and Suarez et al teach methods of manufacturing solar cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the passivation method as disclosed in Chary et al with each solar cell has a a Ge sub-cell, at least two III-V sub-cells as disclosed by Suarez et al.  The use of an active germanium subcell lies underneath the GaInNAsSb subcell in Suarez et al to absorb lower energy of light (Suarez et al [0046])

Regarding claim 2. Chary et al in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein the dielectric insulating layer is applied via a plasma-assisted vapor deposition ([0131], i.e. The passivation layer can be applied using standard deposition techniques, including, for example, plasma-enhanced chemical vapor deposition).  

Regarding claim 3. Chary et al in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein the applied dielectric insulating layer on the side wall of the passage opening has a layer thickness of at least 10 nm ([0107], i.e.  The passivation thickness is 3 μm at the edges of the TWV. As shown in these figures, because the substrate and TWV surfaces are smooth and free of post-etch contamination, the passivation coating quality is high and is 100% conformal).

Regarding claim 5. Chary et al in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein the dielectric insulating layer is first applied to the top of the wafer (FIG. 19, item 1908), then the wafer is rotated and then the dielectric insulating layer is applied to the bottom (FIG. 25, item 2517).  

Regarding claim 7. Chary et al in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein, after applying the dielectric insulating layer (FIG. 19, item 1908), the dielectric insulating layer is first structured on the top (FIG. 20, item 2008) and then on the bottom (FIG. 24, item 2517) or first on the bottom and then on the top or the bottom and the top are structured at the same time 

Regarding claim 8. Chary et al. in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein the dielectric insulating layer is wet- chemically etched, wherein in each case a first lacquer layer is applied, cured, exposed and developed and / or an organic material that differs from the first lacquer layer is applied in a structured manner by means of a screen printing process or by an inkjet printing process ([0201], i.e. removing the anti-reflective coating to expose a bottom side of the corresponding metal region with a subsequent wet etching method, wherein the subsequent wet etching method is specific for the removal of the anti-reflective coating; depositing a passivation layer on the through-wafer via walls with standard deposition techniques; depositing a resist pattern on the back side of the semiconductor wafer for back side metal isolation, wherein the resist pattern underlies the passivation layer; depositing a metal on the back side of the semiconductor wafer and on the through-wafer via; and removing the resist pattern and a sacrificial metal.). 
  
Regarding claim 9. Chary et al in view of Suarez et al discloses all the limitations of the method according to claim 1 above.
Chary et al further discloses wherein the insulating layer is formed as a layer system (FIG. 24-25) comprising a first layer (FIG. 24, item 2408) and at least one second layer (FIG. 25, item 2517), and wherein the first layer (FIG. 24, item 2408) is applied prior to the second layer (FIG. 25, item 2517).  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (U.S. 2017/0345955), and further in view of de Lafontaine et al (III-V/Ge Multijunction Solar Cell with Through Cell Via Contacts Fabrication, 2018).

Regarding claim 1. Chary et al discloses a passivation method comprising: 
providing a wafer (FIG. 35A-C) having a top, a bottom and at least two solar cell stacks (FIG. 35A-C), each (FIG. 1) of the at least two solar cell stacks (FIG. 35A-C) has a Ge substrate (FIG.5, item 505; [0112], i.e. Materials used to form the substrate include, for example, germanium) that forms the bottom of the wafer, a Ge subcell and III-V subcell ([0062], i.e. Semiconductor materials used to form the subcells include, for example, germanium and alloys of one or more elements from group III and group V on the periodic table), and at least one passage opening extending from the top to the bottom of the wafer with a contiguous side wall and a circumference that is oval in cross section ([0002], i.e. The surface mount multijunction photovoltaic cells include through-wafer-vias for interconnecting the front surface epitaxial layer to a contact pad on the back surface; FIG. 16); and 
applying a dielectric insulating layer via chemical vapor deposition ([0131], i.e. The passivation layer can be applied using standard deposition techniques, including, for example, plasma-enhanced chemical vapor deposition) to the top of the wafer and side wall of the wafer (FIG. 19, item 1908), and the bottom (FIG. 25, item 2517) of the wafer and the side wall (FIG. 19, item 1908) of the passage opening (FIG. 19, item 1907) 
Chary et al fails to explicitly disclose each solar cell has a Ge sub-cell, at least two III-V sub-cells in a single embodiment.
However, de Lafontaine et al teaches each solar cell ([Title], i.e. III-V/Ge Multijunction Solar Cell with Through Cell Via Contacts Fabrication) has a Ge subcell (Ge layer, Page 1, section 2 process Flow and Results, line 10, i.e. Ge substrate is then thinned, starting substrates are III-V/Ge triple-junction heterostructure), at least two III-V sub-cells (Page 1, section 1. Introduction, line 6, i.e. GaInP/AlGaAs dual-junction solar cell) in a single embodiment (Page, 1, section 1. Introduction, second to last line, fabricated on III-V/Ge triple-junction heterostructures).
Since Both Chary et al and de Lafontaine et al teach methods of manufacturing solar cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the passivation method as disclosed in Chary et al with each solar cell has a Ge sub-cell, at least two III-V sub-cells in a single embodiment as disclosed by de Lafontaine et al.  The use of the starting substrates are III-V/Ge triple-junction heterostructure with GaInP/AlGaAs dual-junction solar cell in de Lafontaine et al provides for maximizing the active area and increase power yield per wafer (de Lafontaine et al [Introduction]).

Regarding claim 4. Chary et al in view of de Lafontaine et al discloses all the limitations of the method according to claim 1 above.
de Lafontaine et al further discloses wherein the dielectric insulating layer contains SiOx and / or SiNX .( Page 2,  Figure. 1b) Via insulation SiO2; FIG. 1k) Backside insulation SiO2)  

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fidaner et al (U.S. 2013/0263920), and further in view of Suarez et al (U.S. 20190013429).

Regarding claim 1. Fidaner et al discloses a passivation method (FIG. 5) comprising: 
providing a wafer (FIG. 5A) having a top, a bottom and at least two solar cell stacks ([0003], Multi-junction solar cells, typically considered as high-powered solar cells, comprise multiple diodes (aka junctions) in series connection, realized by growing thin regions of epitaxy in stacks on semiconductor substrates. Each junction in a stack is optimized for absorbing a different portion of the solar spectrum, thereby improving efficiency of solar energy conversion), each of the at least two solar cell stacks has a Ge substrate (FIG. 4A, item 5) that forms the bottom of the wafer, a Ge sub-cell, and at least a III-V sub-cell (FIG. 5B, item 45; [0020], i.e. The semiconductor materials used in the substrate may include, but are not limited to, germanium; [0020], i.e. Semiconductor materials used in these subcells may include, but are not limited to, indium gallium phosphide, indium phosphide, gallium arsenide, aluminum gallium arsenide, indium gallium arsenide, germanium, and dilute nitride compounds such as GaInNAsSb, GaInNAsBi, GaInNAsSbBi, GaNAsSb, GaNAsBi, and GaNAsSbBi); and at least one passage opening (FIG. 5B, item 59) extending from the top to the bottom of the wafer with a contiguous side wall (FIG. 5B, item 59) and a circumference that is oval in cross section (FIG. 6B); and 
applying a dielectric insulating layer (FIG. 5C, item 31) via chemical vapor deposition ([0062], i.e. The liner may be applied by deposition from a vapor) to the top of the wafer, the bottom of the wafer and the side wall of the passage opening ([0053], i.e. Deposit dielectric 31 that conformally coats all surfaces of the semiconductor, including the inner walls of via sites 59).  
Fidaner et al fails to explicitly disclose each solar cell has a Ge sub-cell, and at least two III-V sub-cells in a single embodiment.
However Suarez et al teaches each solar cell (FIG. 2, item 4J) has a Ge sub-cell (FIG. 2, item Ge (active junction)), at least two III-V sub-cells (FIG. 2, item GaInNAsSB, item InGaAs; [0046], i.e. In a 4J or higher-junction solar cell, an active germanium subcell lies underneath the GaInNAsSb subcell).
Since Both Fidaner et al and Suarez et al teach methods of manufacturing solar cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the passivation method as disclosed in Fidaner et al with each solar cell has a Ge sub-cell, at least two III-V sub-cells as disclosed by Suarez et al.  The use of an active germanium subcell lies underneath the GaInNAsSb subcell in Suarez et al to absorb lower energy of light (Suarez et al [0046]).
	
Regarding claim 3. Fidaner et al in view Suarez et al discloses all the limitations of the method according to claim 1 above.
Fidaner et al further discloses wherein the applied dielectric insulating layer on the side wall of the passage opening has a layer thickness of at least 10 nm ([0062], i.e.  In some embodiments, the dielectric liner thickness is between 10 nanometers and 5 microns, and in the preferred embodiment, the dielectric liner thickness is between 20 nanometers and 200 nanometers).

Regarding claim 6. Fidaner et al in view Suarez et al discloses all the limitations of the method according to claim 1 above.
Fidaner et al further discloses wherein the passage opening of the wafer has a first diameter of at most 1 mm and at least 50 µm on an edge bordering the top of the wafer ([0062], i.e. In some embodiments, the diameter of a via structure 62 may be 1 microns to 100 microns), and has a second diameter of at most 1 mm and of at least 50 µm on an edge bordering the bottom of the wafer ([0062], i.e. In some embodiments, the diameter of a via structure 62 may be 1 microns to 100 microns), and 
Suarez et al further discloses wherein the wafer (FIG. 14) that is provided has an overall thickness of at most 300 mm and of at least 50 µm [0052]-[0055].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DeFontaine et al "Via sidewall insulation for through cell via contacts." AIP Conference Proceedings, Volume 1881, Issue 1, id.040002. September 2017

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822